DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract is objected to for reciting “means” in line 10.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are replete with clarity issues. Some non-limiting examples include the following:
Claim 1 recites the limitation "the weld seam" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the width" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the weld seam extends over 20 to 35% of the width”. This is unclear because it is not known whether the applicant intends on the seam width being within the claimed range, or whether the applicant intends on the seam width exceeding the claimed range.  
Claim 7 recites the limitation “the guide bands of a sun-protecting roller blind” on lines 2-3. It is unclear whether the applicant is intending on introducing a second sun-protecting roller blind, as one has been introduced already in claim 1. It is also unclear whether the claim actually requires the sun-protection roller blind itself, or just the guide bands. The dependent claims inherit this issue as they recite further structure of the blind i.e. the guide rails in claim 8. The examiner is interpreting this as requiring the roller blind, but suggests amending as follows: “a sliding roof system comprising the sun protection roller blind of claim 1, wherein the system further comprises two guide rails in which the guide bands are received.” 
Claim 10 recites the limitation "the inside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “insides of short sides of the guide rails” on line 2. It is unclear to the examiner whether the applicant intends on each short side of each guide rail having multiple “insides”. The drawings appear to show each guide rail having multiple short sides with each short side having an inside.
short sides” in claim 11 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner to what this is being compared to deem it short.
Claim 13 recites the limitation “a sun-protection roller blind” on line 1. It is unclear whether the applicant is intending on introducing a second sun-protecting roller blind, as one has been introduced already in claim 1.
The above examples are non-limiting. It is up to the applicant to find and correct all issues similar to those described above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, and 15 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Yukisada (US 20140224436).
Regarding claim 1, Yukisada teaches (figs. 1-4C) a sun-protection roller blind for a motor vehicle (1), with a flat roller blind body (11) and two guide bands (18) which extend along two edges (side edges fig. 3) of the roller blind body, wherein the guide bands consist of resin (paragraph 0032 lines 4-6) and 
Yukisada does not teach the guide bands consisting of plastic. It is noted that the courts have held that that a selection of known material based on its suitability for its intended use it was held to be obvious. Therefore, the selection of a known material consisting of plastic as claimed would have been obvious to use in Yukisada based on its suitability for use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 3, although modified Yukisada does not teach that the guide bands consist of polyethylene terephthalate (PET), polybutylene terephthalate (PBT) or polycarbonate (PC), it is noted that the courts have held that that a selection of known material based on its suitability for its intended use it was held to be obvious. Therefore, the selection of a known material consisting of polyethylene terephthalate (PET), polybutylene terephthalate (PBT) or polycarbonate (PC) as claimed would have been obvious to use in Yukisada based on its suitability for use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 4, although modified Yukisada teaches that the weld seam extends over a proportion of the width of the guide bands (fig. 3), it is not explicitly taught that this proportion is over 20 to 35% of the width of the guide bands. The examiner notes that the courts have held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 Therefore, it would have been obvious to one of ordinary skill in the art to modify the design of Yukisada so that the weld seam extends over 20 to 35% of the width of the guide bands. This alteration provides the predictable and expected result of optimizing its dimensions while providing an optimized or desired length of contact between the members. 
Regarding claim 5, although modified Yukisada teaches the guide bands having a thickness (fig. 3), it does not teach that the thickness is in the range of from 250 μm to 500 μm. The examiner notes that the courts have held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” n Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art to modify Yukisada so that the thickness is in the range of from 250 μm to 500 μm. This alteration provides the predictable and expected results of an optimized or desired thickness providing enough strength to the assembly without being too bulky.
	Regarding claim 6, Yukisada modified does not teach that the roller blind body consists of polyester.
The examiner notes that the courts have held that that a selection of known material based on its suitability for its intended use it was held to be obvious. Therefore, the selection of polyester for the blind body as claimed would have been obvious to use in Yukisada based on its suitability for use in a sun-protection roller blind due to the material properties of being cheap, lightweight, and durable. (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).
Regarding claim 7, modified Yukisada teaches (figs. 1-4C) a sliding roof system (fig. 1) with two guide rails (12) in which the guide bands (18) of a sun-protection roller blind are received.

Regarding claim 9, modified Yukisada teaches (figs. 1-4C) that the roller blind body (11) does not come into contact with an inside (surface 32) of the guide rails (12).
Regarding claim 10, modified Yukisada teaches (figs. 1-4C) that the edges (side edges in fig. 3) of the roller blind body (11) lie against the inside (30) of the guide rails (12).
Regarding claim 11, modified Yukisada teaches (fig. 3) that the insides (30 and 32) of short sides (26 and 28) of the guide rails (12) are offset with respect to each other (fig. 3).
Regarding claim 12, modified Yukisada teaches (figs. 1-4C) that the guide rails (12) are made of metal (paragraph 0028 lines 1-2), and the sun-protection roller blind lies directly against the guide rails (the roller blind body 11 lies against the inside of the guide rails as shown in fig. 3).
Regarding claim 15, modified Yukisada teaches (figs. 1-4C) that the guide rails are made of aluminum (paragraph 0028 lines 1-2).
Claim 2 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Yukisada (US 20140224436) as applied to claim 1, in view of  Van Boxtel (US 20160257184).
	Regarding claim 2, Yukisada does not teach that the guide bands consist of a polyester material.
	Van Boxtel teaches a sunshade assembly with guide bands that consist of a polyester material (paragraph 0029 lines 10-17). It would have been obvious to one of ordinary skill in the art to modify Yukisada so that the guide bands consist of a polyester material. This alteration provides the predictable and expected result of using a material that is cheap, and durable
Claims 13-14 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Yukisada (US 20140224436) as applied to claim 1, in view of Nichter (US 6079607).
Regarding claims 13-14, although Yukisada teaches a method for producing a sun-protection roller blind (the blind in fig. 1), wherein the roller blind body is welded to the guide bands (paragraph 
	Nichter teaches an ultrasonic weld between two components where the welding temperature is 250 degrees C (column 1 lines 16-39). It would have been obvious to one of ordinary skill in the art to modify Yukisada by have the weld be ultrasonic and with a welding temperature of 250 degrees C. This alteration provides the predictable and expected result of a stronger connection between the blind body and the guide bands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634